Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the Response to Notice of Office Action (“Response”) filed 24 February 2021 have been fully considered but they are not persuasive. 
Applicant argues “comparing locations of an application device based on blink data and an event occurrence and transmitting a request based on the results of the comparison” (Response: pg. 6) does not encompass a method of organized human activity and it deeply rooted in locationing technology, however Examiner disagrees. That is, other than reciting “an application device,” “a camera”, “a location tag”, “a processor” and “a display” nothing in the claim element precludes the step from practically being a method of organized human activity. For example, but for the “application device,” “camera”, “location tag”, “processor” and “display” language, “transmitting a request based on the results of the comparison” in the context of this claim encompasses methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. 
Further, “comparing locations of an application device based on blink data and an event occurrence” in the context of this claim encompasses a mental process. If the claim limitations, 
Applicant further argues Kritt does not “compare location data generated based on blink data from a location tag associated with an application device to a location of an event occurrence and, based on that comparison, generate and transmit a data request to the application device” (Response: pg. 7). However, Kritt teaches a system and method of a spectator taking pictures from a seat at a venue, wherein the pictures are sent with timestamp info and location info received from an RFID tag at the seat (Kritt: ¶ 0054). Kritt also teaches that when an event happens and a different spectator wishes to see the event at the specific time of the event but a different perspective, the server can receive (detect) a request from the different spectator for the event at the specific time and location and compare the received request to any images already loaded from that specific time and location loaded onto the server (Kritt: ¶ 0058). However, if the different spectator has not uploaded an image from that time, then the server can send a request to the different spectator based on their location being from the desired vantage point of the received request to upload an image to the server (Kritt: ¶ 0060). The different spectator can then upload the camera data to the server (Kritt: ¶ 0060), which could cause the camera data to be displayed on a display in the venue (Kritt: ¶¶ 0016 and 0033). Therefore, Applicant’s arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the camera data" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claims 16-20 are rejected under 35 USC 112(b) for being dependent on a claim rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to receiving and calculating data, generating and transmitting a request and receiving data based on the request, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.
Step 1 – Statutory Categories

Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 (and similarly claims 8 and 15) recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
receiving blink data from a location tag associated with an application device, wherein the application device is mobile and includes a camera; 
calculating, using a processor, location data for the application device based on blink data generated by the location tag; 
detecting an event occurrence at a first time at a first location within a venue;
comparing, using the processor, the first location of the event occurrence with the location data for the application device at the first time;
in response to the first location of the event occurrence corresponding to the location data for the application device, generating, using the processor, a camera data request and transmitting the camera data request to the application device; and 
receiving camera data captured by the camera from the application device in response to the camera data request; and
causing the camera data to be displayed on a display.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are mathematical concepts, certain methods of organizing human activity  receiving blink data …; in response to the first location of the event occurrence corresponding to the location data for the application device, generating… a camera data request and transmitting the camera data request; and receiving camera data captured … in response to the camera data request; and causing the camera data to be displayed” in the context of this claim encompasses methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “method of organized human activity” grouping of abstract ideas. Further, “detecting an event occurrence at a first time at a first location within a venue; comparing… the first location of the event occurrence with the location data … at the first time” in the context of this claim encompasses a mental process. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Even further, “calculating… location data based on the blink data” in the context of this claim encompasses mathematical concepts. If the claim limitations, under its broadest reasonable interpretation, covers mathematical relationship, 

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites 3 additional element – “an application device,” “a camera”, “a location tag”, “a processor” and “a display”.  The “application device,” “camera”, “location tag”, “processor” and “display” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
an application device,
a camera,
a location tag,
 a processor, and
a display (a venue screen).  
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0388 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0267747 A1 to Kritt et al. (“Kritt”) in view of United States Patent Application Publication No. 2012/0088487 A1 to Khan (“Khan”) and United States Patent No. 5,793,630 to Theimer et al. (“Theimer”).
As per claims 1 and 8, the claimed subject matter that is met by Kritt includes:
A method comprising (Kritt: ¶ 0007): 
receiving data from a location tag associated with an application device, wherein the application device is mobile and includes a camera (Kritt: ¶¶ 0051 and 0054); 
location data for the application device based on the data generated by the location tag (Kritt: ¶¶ 0051 and 0054);
detecting an event occurrence at a first time at a first location within a venue (Kritt: ¶¶ 0055-0056);

in response to the first location of the event occurrence corresponding to the location data for the application device, generating, using the processor, a camera data request and transmitting the camera data request to the application device (Kritt: ¶ 0061); and 
receiving camera data captured by the camera from the application device in response to the camera data request (Kritt: ¶¶ 0051, 0054 and 0061); and 
causing the camera data to be displayed on a display (Kritt: ¶¶ 0016 and 0033).
Kritt fails to specifically teach 1.) receiving blink data from a location tag; and 2.) calculating, using a processor, location data based on blink data. The Examiner provides Theimer to teach and disclose these claimed features.
The claimed subject matter that is met by Theimer includes:
receiving blink data from the location tag (Theimer: column 2, lines 40-56 and column 8, lines 15-30); and
calculating, using a processor, location data based on the blink data (Theimer: column 2, lines 40-56 and column 8, lines 15-30)
Kritt teaches a method of reading tags. Theimer teaches a comparable method of reading tags that was improved in the same way as the claimed invention. Theimer offers the embodiment of receiving blink data from the location tag and calculating, using a processor, location data based on the blink data. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the blink data as disclosed by Theimer to 
As per claims 2 and 9, the claimed subject matter that is met by Kritt and Theimer includes:
wherein the camera data is image data (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt and Theimer are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 3 and 10, the claimed subject matter that is met by Kritt and Theimer includes:
wherein the display is a venue screen (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt and Theimer are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claims 4 and 11, the claimed subject matter that is met by Kritt and Theimer includes:
wherein the camera data request includes a period of time including the first time  (Kritt: ¶¶ 0055 and 0056).
The motivation for combining the teachings of Kritt and Theimer are discussed in the rejection of claims 1 and 8, and are incorporated herein.

As per claim 15, the claimed subject matter that is met by Kritt and Theimer includes:

an application device, wherein the application device is mobile and includes a data capture device (Kritt: Fig. 2, 150); 
a location tag associated with the application device (Kritt: ¶ 0051 and 0054 and Fig. 2, 192); 
a hub including a processor, the hub configured to (Kritt: ¶ 0035 and Fig. 2, 140): 
detect an event occurrence at a first time at a first location within a venue (Kritt: ¶¶ 0055-0056); 
compare location data generated based on a blink data (Theimer: column 2, lines 40-56 and column 8, lines 15-30) from the location tag associated with the application device to the first location of the event occurrence (Kritt: ¶ 0058); and
when the comparison indicates that the location tag is proximate the event occurrence generate and transmit a data request to the application device, wherein the application device is to transmit data to the hub in response to the data request (Kritt: ¶ 0061); and 
a display to display the camera data (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt and Theimer are discussed in the rejection of claims 1 and 8, and are incorporated herein.
As per claim 16, the claimed subject matter that is met by Kritt and Theimer includes:
wherein the display is a venue screen (Kritt: ¶¶ 0016 and 0033).
The motivation for combining the teachings of Kritt and Theimer are discussed in the rejection of claims 1 and 8, and are incorporated herein.
18, the claimed subject matter that is met by Kritt and Theimer includes:
wherein the data request includes a period of time including the first time of the event occurrence (Kritt: ¶¶ 0055 and 0056).
The motivation for combining the teachings of Kritt and Theimer are discussed in the rejection of claims 1 and 8, and are incorporated herein.

Claims 5-7, 12-14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kritt in view of Theimer as applied in claims 1 and 8, and further in view of United States Patent Application Publication No. 2012/0133772 A1 to Ortiz (“Ortiz”).
As per claims 5 and 12, Kritt and Theimer fail to specifically teach transmitting the camera data to a second application device proximate the first application device. The Examiner provides Ortiz to teach and disclose this claimed feature.
The claimed subject matter that is met by Ortiz includes:
wherein the application device is a first application device, and further comprising transmitting the camera data to a second application device proximate the first application device (Ortiz: ¶ 0077).
Kritt teaches a method of providing videos from multiple perspectives at a venue. Ortiz teaches a comparable method of providing videos from multiple perspectives at a venue that was improved in the same way as the claimed invention. Ortiz offers the embodiment of transmitting the camera data to a second application device proximate the first application device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of sharing a video as disclosed by Ortiz to the method of providing 
As per claims 6 and 13, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
further comprising transmitting the camera data to a social media site (Ortiz: ¶¶ 0010-0011).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 5 and 12, and are incorporated herein.
As per claims 7 and 14, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the event occurrence is indicative of at least one of an injury or a security event (Ortiz: ¶ 0050).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 5 and 12, and are incorporated herein.
As per claim 17, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the hub is to transmit the camera data to a social media site associated with the application device (Ortiz: ¶¶ 0010-0011).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 5 and 12, and are incorporated herein.

19, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the event occurrence indication is indicative of at least one of an injury or a security event (Ortiz: ¶ 0050).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 5 and 12, and are incorporated herein.
As per claim 20, the claimed subject matter that is met by Kritt, Theimer and Ortiz includes:
wherein the application device is a first application device, and the hub is to transmit the camera data to a second application device proximate the first application device (Ortiz: ¶ 0077).
The motivation for combining the teachings of Kritt, Theimer and Ortiz are discussed in the rejection of claims 5 and 12, and are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.